BILL OF SALE

 

          CHEVRON U.S.A. INC. (“Seller”), for good and valuable consideration,
including the assumption by DAYBREAK OIL AND GAS, INC., AND SAN JOAQUIN
INVESTMENTS, INC. (“Buyer”) of certain obligations and liabilities described in
that certain Asset Sale and Purchase Agreement effective July 1, 2010, by and
between Seller and Buyer (the “ASPA”), hereby sells and transfers, subject to
said ASPA, which is incorporated herein by reference for all purposes as if set
forth in its entirety, to Buyer, all of Seller’s right, title and interest in
and to the personal property ("Property") currently located on the lands
described in the attached Exhibit “A” (“Premises”). The current location of the
Property shall be the place of delivery by Seller to Buyer.

 

          Seller warrants that, to the best of its knowledge, it is the owner of
the Property and sells and transfers the same to Buyer free and clear of all
liens and encumbrances made by and through it.

 

          It is the intention of Seller and Buyer to convey all personal
property, improvements and fixtures owned by Seller and located on and used or
formerly used for operations on the Premises including, but not limited to, any
wells, including any saltwater disposal wells, injection wells and other wells
and wellbores, whether abandoned, plugged or unplugged, together with any
equipment, fixtures, facilities, pipelines and gathering lines but excluding all
vehicles, portable blow-out prevention equipment, well maintenance equipment,
tools, third party personal property, leased equipment, office printers, office
furniture and equipment.

 

          Seller makes no representations or warranties whatsoever as to the
physical condition of the Property.

 

          Seller informs Buyer that (1) the Premises has been used for the
production and storage of oil and gas for a number of years, (2) as a result of
such production and storage of oil and gas, leakage or seepage of such
hydrocarbons may have occurred, (3) some or all of the Property has been, or may
have been, used for the production, storage or transportation of petroleum
products, (4) due to the nature of the materials which may have been stored or
transported on the Premises certain residues of such materials may still be
contained in, or be present on, the Property; such residues may be flammable,
poisonous, or hazardous, and (5) the Property should not be exposed to excessive
heat or to open flame, nor should machining, welding or cutting of the Property
be performed until and unless the Property is first thoroughly cleaned and all
traces of hazardous substances removed.

 

          BUYER HAS INVESTIGATED THE PHYSICAL CONDITION OF THE PROPERTY, IS
ACQUIRING THE PROPERTY IN AN "AS IS, WHERE IS" CONDITION AND ASSUMES THE RISK
THAT ADVERSE PHYSICAL CONDITIONS MAY NOT HAVE BEEN REVEALED BY BUYER'S OR
SELLER'S INVESTIGATION OF THE PROPERTY PRIOR TO BUYER ACQUIRING SAID PROPERTY.

 

          Seller makes no representations or warranties as to operative or
proposed governmental laws and regulations (including, but not limited to,
zoning, operating permits, air quality emissions and other environmental and
land use laws and regulations) to which the Property may be subject. Buyer has
entered into the ASPA and takes possession of the Property on the basis of
Buyer’s own review and investigation of the applicability and effect of such
permits, laws and regulations, and Buyer assumes the risk that adverse matters
may not have been revealed by Buyer’s investigation.

 

1

--------------------------------------------------------------------------------



          This Bill of Sale is made pursuant to and upon the terms of the ASPA.
Except as set out above, SELLER DISCLAIMS ALL EXPRESSED WARRANTIES OR IMPLIED
WARRANTIES OF QUALITY, MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

 

          The forgoing Bill of Sale shall not expand, limit, or modify any of
the provisions of the ASPA, and to the extent of any conflict therewith, the
terms of the ASPA shall prevail.

 

          In Witness Whereof Buyer and Seller have executed this Bill of Sale
effective as of this 1st day of July, 2010.

 

SELLERS:

 

CHEVRON U.S.A. INC.

 

By /s/ Lewis F. Bogan     Assistant Secretary  

 

 

BUYER:

 

DAYBREAK OIL AND GAS, INC.

 

By /s/ James F. Westmoreland   Title President and Chief Executive Officer  

 

 

SAN JOAQUIN INVESTMENTS, INC.

 

By /s/                 Title President  

 

 

2

--------------------------------------------------------------------------------